Exhibit 10.4

ORION BANK

 

 

CONTINUING GUARANTY AGREEMENT

 

WHEREAS, ENCLAVES GROUP, INC., a Delaware corporation (hereinafter referred to
as the “Guarantors”, whether one or more) has agreed to guarantee, jointly and
severally, the payment of all credit heretofore or hereafter extended and all
advances heretofore or hereafter made by ORION BANK, its successors and/or
assigns (hereinafter referred to as the “Bank”) to ENCLAVES OF EAGLE NEST LLC, a
Florida limited liability company (hereinafter referred to as the “Borrower”),
and of all other Liabilities (as hereinafter defined) of the Borrower to the
Bank.

NOW, THEREFORE, in consideration of the premises, the sum of ten dollars to each
of the Guarantors in hand paid by the Bank, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the Guarantors, and in order to induce the Bank to extend to the
Borrower from time to time such extensions of credit, advances and forbearances
as the Bank in its sole discretion may deem prudent and wise, the Guarantors,
jointly and severally, unconditionally and absolutely hereby guarantee the due
and punctual payment to the Bank when and as the same shall become due and
payable (whether by acceleration or otherwise) of the following (collectively,
the “Liabilities”): all indebtedness, obligations and liabilities of the
Borrower to the Bank of every kind, character and description whatsoever, direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, contracted or arising, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as maker, drawer, endorser, surety, guarantor
or otherwise, including without limitation obligations of the Borrower purchased
by the Bank, Recovered Payments, as hereinafter defined, and obligations
incurred in connection with the issuance of a letter of credit, and any and all
extensions and renewals of all or any part of the same.

The Guarantors further jointly and severally agree that, in the event the Bank
grants to the Borrower one or more extensions or renewals of any of the
Liabilities, or any part thereof, or permits or requires any other modification
in any of the terms of the Liabilities, or any part thereof, in any manner which
may be acceptable to the Bank, with or without notice to the Guarantors, this
guaranty shall, and is hereby made to extend to and cover such extended, renewed
or modified Liabilities, on whatever terms and conditions the same may be
extended, renewed or modified, and without regard to the number of times or the
manner in which the same may have been or shall be extended, renewed or
modified.

The Guarantors further jointly and severally agree (a) to pay any and all of the
Liabilities upon demand at any time after maturity thereof (whether by
acceleration or otherwise); (b) to be bound by all of the terms and provisions
appearing on the face of any instrument or agreement evidencing, securing,
guaranteeing, or executed in connection with any of the Liabilities and of any
renewal instrument or agreement (the “Loan Documents”) (including any terms
waiving notice and agreeing to pay costs and expenses of collection in the event
of default) just as though the Guarantors had signed such instrument or
agreement; (c) that the Bank will not be required first to resort to the
Borrower or any other maker, endorser, surety, guarantor or other Guarantor
(each such Borrower, maker, endorser, surety, guarantor,

 

Page 1

 


--------------------------------------------------------------------------------



 

or other Guarantor being hereinafter individually called an “Obligor”) or to the
security pledged or granted to it by any instrument or agreement, or otherwise
assigned or conveyed to it, but in case of default in the payment of any of the
Liabilities the Bank may forthwith look to the Guarantors jointly and severally
for payment under the provisions hereof; and (d) that the Bank’s enforcement of
the Guarantors’ obligations hereunder shall not be stayed or otherwise delayed
by any claim (including without limitation, a counterclaim) that any Obligor or
Guarantor may have against the Bank.

The Guarantors hereby further jointly and severally agree that the obligations
of the Guarantors hereunder are absolute, unconditional, present and continuing
guaranties of payment and note collectibility and shall not be subject to any
counterclaim, recoupment, set-off, reduction or defense based upon any claim
that the Guarantors, or any of them, may have against the Borrower or the Bank
and shall not be discharged, impaired, modified or otherwise affected by (a) the
unenforceability, non-existence, invalidity or non-perfection of (i) any of the
Liabilities, (ii) any Loan Documents, (iii) any renewal instrument or agreement
or (iv) any lien, pledge, assignment, security interest or conveyance given as
security therefor; (b) any understanding or agreement that any other person,
firm or corporation was or is to execute this agreement or any other document
evidencing, guaranteeing or securing the Liabilities, or any part thereof; (c)
Bank’s resort or failure or refusal to resort to any other security or remedy
for the collection of the Liabilities, or any part thereof; (d) the sale,
exchange, release, surrender, or impairment of any collateral or other security
for the Liabilities, or any part thereof; (e) the death, insolvency or
bankruptcy of any Obligor or the failure of the Bank to file a claim against
such deceased or bankrupt Obligor’s estate for such Obligor’s liability or
obligation to the Bank; (f) any modification, amendment, supplement, or change
in the status or terms of any of the Liabilities or any collateral or other
security for the Liabilities, or any part thereof; (g) any default by the
Borrower in payment of any of the Liabilities; (h) any compromise, settlement,
release, discharge, termination, waiver, or extension of time for payment,
performance, or observance of, any obligation of any Obligor with respect to any
of the Liabilities; (i) the application of any payments, proceeds of Collateral
or other sums to any of the Liabilities in such order as the Bank may elect; (j)
any exercise or non-exercise of any right, remedy, power, or privilege of the
Bank with respect to any of the Liabilities or any collateral or other security
therefor; (k) any failure, omission, delay, or lack of diligence on the part of
Bank to enforce, assert, or exercise any such right, power, privilege, or
remedy; (l) any claim (including, but not limited to a counterclaim) that the
Guarantors or any Obligor may have against the Bank; or (m) any other event,
circumstance or condition, whether or not the Guarantors, or any of them, shall
have notice or knowledge thereof.

The Guarantors further jointly and severally agree that it shall not be
necessary for the Bank to give any Guarantor notice of or to obtain consent or
approval of any Guarantor in connection with, (a) the making of any advances or
any extensions of credit or the terms thereof, or of any renewal or extension of
or other modification with respect to the Liabilities, or any part thereof; (b)
any of the matters described in clauses (a) through (m) of the preceding
paragraph; or (c) the Bank’s acceptance of and reliance on this agreement, and
each Guarantor shall remain fully liable notwithstanding any such lack of
notice, consent or approval. The terms hereof shall inure to the benefit of the
successors and assigns of the Bank and shall be binding, jointly and severally,
upon the Guarantors, their heirs, executors, administrators, successors and
assigns.

Neither any failure nor any delay on the part of the Bank in exercising any
right, power or privilege under this agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise or the exercise of any other right, power or privilege. No
modification, amendment or waiver of any provision of this agreement

 

Page 2

 


--------------------------------------------------------------------------------



 

shall be effective unless in writing and signed by a duly authorized officer of
the Bank, and then the same shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Guarantors in any
case shall entitle the Guarantors to any other or further notice or demand in
the same, similar or other circumstances.

The Guarantors jointly and severally hereby agree to indemnify and hold the Bank
harmless against any loss or expense, including reasonable attorneys’ fees and
disbursements, that may result from any failure of any Obligor to pay any of the
Liabilities when and as due and payable, or that may be incurred by or on behalf
of the Bank in enforcing payment of any of the Liabilities against any of the
Guarantors or any of the Obligors.

In addition to all liens upon, and rights of set-off against, any moneys,
securities, or other property of the Guarantors given to the Bank by law, the
Bank shall have a lien upon and a right of set-off against all deposits, moneys,
securities, and other property of any of the Guarantors now or hereafter in the
possession of, or on deposit with, the Bank, whether held in a general or
special account or deposit, for safekeeping or otherwise; and every such lien
and right of set-off may be exercised without demand upon or notice to the
Guarantors.

Each of the Guarantors who now is or hereafter becomes an “insider”, as defined
in 11 U.S.C. §101 (or any amendment or successor thereto or replacement
thereof), of the Borrower hereby waives and relinquishes all rights (including
without limitation rights of subrogation) that such Guarantor now has or
hereafter may have to recover from or be reimbursed by the Borrower or the
Borrower’s property, or from any person, firm or corporation that may now or
hereafter have such a right to recover from or be reimbursed by the Borrower or
the Borrower’s property, any amounts paid by such Guarantor to satisfy, in whole
or in part, the Liabilities. The provisions of this paragraph are made for the
express benefit of the Borrower as well as the Bank and may be enforced
independently by the Borrower.

The Guarantors further jointly and severally agree that this agreement shall
remain in full force and effect until revoked or terminated by a written
instrument, signed by the Guarantors and delivered to the Bank and acknowledged
in writing by the Bank, and even after any such revocation or termination, this
Guaranty shall be and remain effective as to any Liabilities then outstanding;
and that this agreement shall not be construed as being terminated by payment in
full of the Liabilities to the Bank, if, thereafter, in the absence of written
revocation or termination by the Guarantors acknowledged by the Bank, the
Borrower obtains or incurs additional or new Liabilities. Notwithstanding the
foregoing sentence, this Continuing Guaranty Agreement and the Guarantors’
obligations hereunder shall continue to be effective or be automatically
reinstated, as the case may be, any time payment of all or any part of the
Liabilities is recovered (a “Recovered Payment”) from the Bank as a result of a
preference or other claim made under any bankruptcy, insolvency, dissolution,
liquidation, reorganization, receivership, or similar law or otherwise. The
collateral, if any, securing this Continuing Guaranty Agreement may be held by
the Bank until it is satisfied that all time periods during which the payment of
all or any part of the Liabilities may be recovered from the Bank as a result of
a preference or other claim under any bankruptcy, insolvency, dissolution,
liquidation, reorganization, receivership, or similar law or otherwise have
elapsed.

Any act or circumstance that shall toll any statute of limitations applicable to
the Liabilities, or any of them, shall also toll the statute of limitations
applicable to the Guarantors’ liability for the Liabilities under this
Continuing Guaranty Agreement.

The term “Guarantors” as used herein refers to the undersigned, whether one or
more natural persons, corporations, associations, partnerships, or other
entities.

 

Page 3

 


--------------------------------------------------------------------------------



 

 

This agreement shall be governed by, and construed in accordance with, Florida
law.

This agreement, the Commitment letter of even date, and the other Loan Documents
contain the entire understanding and agreement between the Guarantors and the
Bank with respect to the obligations of the Guarantors hereunder and supersede
any prior agreements, understandings, promises, and statements with respect to
such obligations.

Witness the signatures and seals of the undersigned on the 16th day of January,
2006.

 

ENCLAVES GROUP, INC., a Delaware corporation

 

 

By:

/s/ Daniel G. Hayes

 

Daniel G. Hayes, President

 

 

STATE OF NEW YORK

COUNTY OF WESTCHESTER

 

The foregoing instrument was acknowledged before me this 16th day of January,
2006, by DANIEL G. HAYES, as President of ENCLAVES GROUP, INC., a Delaware
corporation, who [X] is personally known to me or who [ ] has produced
__________________ as identification.

 

/s/ David J. Parker

 

Notary Public

 

NOTARY RUBBER STAMP SEAL

 

OR EMBOSSED SEAL

Printed Name

 

 

 

 

 

 

Commission No.

 

Expiration Date

 

 

 

Page 4

 

 

 